ANDERSON, Circuit Judge.
Fong Hang Leong claims to be the foreign-born son of Fong Ging and that Fong Ging is an American citizen. The immigration officials held against both contentions — that Fong Ging was not proved to be of American birth, and that the applicant (a man 38 years old, with three or four children) was not proved to be Fong Ging’s son. On petition for habeas corpus the District Court said: “The immigration authorities gave careful attention to this case, and decided on evidence ‘ which might, well have satisfied a court of justice that the father of the appellant was not an American citizen. Under these circumstances I can find no ground for the allegation in the petition that a fair hearing was not granted. Writ refused.” As the District Court found all jurisdictional facts in the respondent’s favor, no appeal to this court lies. The case is on all fours with 1723, Chin Wey v. Wixon, 4 F.(2d) 247, decided this day. It must be transferred to the Supreme Court under Act of September 14, 1922. Judicial Code, § 238a (Comp. St. Ann. Supp. 1923, § 1215a). It is so ordered.